[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS (NO. 104)
The defendant has filed a motion to dismiss pursuant to Connecticut Practice Book §§ 112, 142 and 143(3) alleging improper venue in that neither party resides in the Judicial District of Fairfield and that the matter should have been returned to the Judicial District of Milford at Milford.
The court finds that the defendant was served in hand at 20 Anita Avenue, Trumbull, Connecticut, on March 24, 1995. This is the address at which the defendant indicated he might be reached. The address at 20 Anita Avenue, Trumbull is the residence of a friend of the defendant's. It was not the residence of the defendant on March 24, 1995.
The residence of the parties has been and was at the time of service 40 Baxter Lane, Milford, Connecticut. Section 51-345 of the General Statutes addresses the issue of venue. Subpart (a)(3) of this section provides as follows: "If either or both the plaintiff or defendant are residents of this state, to the judicial district where either the plaintiff or the defendant resides. . . ." Section 51-347b permits the court to transfer any action to a superior court in another judicial district.
The court finds that at the time of the commencement of this action both of the parties were residents of Milford. Pursuant to § 51-347b, the court, therefore, transfers this action to the Judicial District of Ansonia-Milford at Milford. CT Page 4840
The motion to dismiss is denied. The action is, however, transferred to the Judicial District of Ansonia-Milford at Milford.
EDGAR W. BASSICK, III, JUDGE